Citation Nr: 1027668	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits based 
upon legal status as a veteran.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel











INTRODUCTION

The appellant alleges active duty from January 1970 to September 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDING OF FACT

The appellant did not perform active military, naval, or air 
service for purposes of VA benefits. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not been 
met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.203 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) and its implementing 
regulations (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons for 
the denial of the claim in a September 2008 letter, and has been 
afforded the opportunity to present evidence and argument with 
respect thereto.  Moreover, the Board finds that these actions 
are sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim on appeal lacks legal 
merit; hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Here, the appellant contends that he is entitled to VA benefits 
due to his service with the United States Special Forces.  He 
indicated in his application for compensation that it was 
promised to him that volunteers for the United States Special 
Forces would be recognized as members of the United States 
military.  The Veteran submitted a handwritten document showing 
that he served in the Cambodian Army from January 1970 to 
September 1975 in both Vietnam and Cambodia and was attached to 
the United States Military Assistance Command, Vietnam.  He has 
also indicated that he was a member of the Cambodian 
Regiment 229.  

A "Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any 
veteran who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Active service will 
be the period certified by the service department.  38 C.F.R. § 
3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.

The appellant's claim must be denied as he has not submitted 
Service Department certification of service in the United States 
military.  Whether a person is a veteran is a question dependent 
on Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Veteran's 
statements and his application for compensation do not satisfy 
the provisions of 38 C.F.R. § 3.203(a) set out above as the 
evidence was not issued by a Service Department.  Furthermore, in 
August 2009, the National Personnel Records Center (NPRC) 
certified that it was unable to verify the Veteran's service as 
either the pertinent records did not exist or were not located 
there.  

Given the applicable statutory and regulatory provisions recited 
above and the facts of this case, the Board finds that the 
appellant does not meet the basic eligibility requirements for VA 
benefits.  Thus, the appellant's claim lacks legal entitlement 
under the applicable provisions.  As the law is dispositive, the 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to benefits based upon status as a veteran is not 
warranted.  The appeal is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


